ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2010-07-22_ADV_01_NA_01_EN.txt.            DECLARATION OF VICE-PRESIDENT TOMKA



  The Court should have exercised its discretion and declined to respond to the
General Assembly’s request — The Security Council’s silence cannot be inter-
preted as implying any tacit approval of the declaration — The General Assem-
bly does not have “sufficient interest” in requesting this opinion — The Advisory
Opinion is prejudicial to the exercise of the Security Council’s powers —
The conclusion of the Court has no basis in the facts relating to the adoption
of the declaration of independence — Important Kosovo actors and United
Nations officials equally considered that the Assembly of Kosovo authored the
declaration of independence — The legal framework applicable in Kosovo —
Final settlement to be determined by the agreement between the parties or by
 he Security Council, but not merely by one party.


  1. The majority of the Court has decided to reply to the request of
 he General Assembly for the advisory opinion. It provided its answer
albeit only after having “adjusted” the question. That “adjustment”
was of critical importance to the answer given ; in fact, it was outcome-
determinative. As those in the majority admit, “[t]he identity of the
authors of the declaration of independence . . . is a matter which is capable
of affecting the answer to the question whether [the] declaration was
 n accordance with international law” (Advisory Opinion, para. 52). In
my judicial conscience, although being fully aware of the “realities on the
ground” 1, I am unable to join my colleagues in the majority in this
“adjustment” exercise.



                            DISCRETION AND PROPRIETY

  2. This is a case in which the Court should have exercised its discretion
as to whether to reply to a question put to it. Article 65 of the Statute,
providing that “[t]he Court may give an advisory opinion” (in French it
reads : “La Cour peut donner un avis consultatif”) leaves no doubt that
 he Court is under no legal obligation to comply with a request. The

   1 These realities are succinctly described in the Report of Mr. Ahtisaari, the Special

Envoy of the Secretary-General on Kosovo’s future status (UN doc. S/2007/168). They
ed him, once his effort to achieve a negotiated settlement failed, to submit his recommen-
dation : that Kosovo’s status be independence, supervised by the international commu-
nity. Despite his urging that the Security Council endorse his settlement proposal, it
 eceived no such endorsement by the Council.

55

Court possesses such discretion in order to protect the integrity of its
udicial function and its nature as a judicial organ.

   3. To answer the question put to the Court requires it not only to
 nterpret Security Council resolution 1244 but also to make a determina-
 ion whether an act adopted by the institutions of Kosovo, which has
been put under a régime of international territorial administration, is or
 s not in conformity with the legal framework applicable to and govern-
 ng that régime, i.e., Security Council resolution 1244 and the measures
adopted thereunder, in particular the Constitutional Framework.
   4. The Security Council, which remains actively seised of matters relat-
 ng to Kosovo, has made no such determination and its silence cannot be
 nterpreted as implying the tacit approval of, or acquiescence with, the
act adopted on 17 February 2008, in view of the disagreements on this
 ssue publicly voiced by its members, in particular, its permanent mem-
bers 2. These disagreements persist and have been reaffirmed in the course
of this advisory proceeding, both in the written and oral submissions.

   5. The request for an advisory opinion was addressed to the Court by
 he General Assembly. The Assembly did not deal with the situation in
Kosovo when a proposal to request an advisory opinion was made by
Serbia. A new item had to be included in the General Assembly’s agenda.
Now, when the majority’s opinion is delivered, the Assembly is free to
discuss it, but certainly as long as the Security Council remains actively
seised of the situation in Kosovo and exercises its function with respect to
 t, Article 12, paragraph 1, of the Charter prevents the General Assembly
 rom making any recommendation with regard to the status of Kosovo. I
 ail to see any “sufficient interest” for the Assembly in requesting the
opinion and agree with the view of Judge Keith, expressed in his separate
opinion, on this point.

  6. Through the question put to it by the General Assembly, the Court
has become immersed in the disagreements prevailing in the Security
Council on this issue, the Council having been still actively seised of the
matter but not requesting any advice from the Court. With the answer
offered by the majority, the Court takes sides while it would have been
udicially proper for it to refrain from doing so.
  7. As the former President of this Court, the late Manfred Lachs,
wisely observed in the case relating to the situation in which the Security
Council had been actively exercising its powers, as in the present one,

     “it is important for the purposes and principles of the United Nations

  2 See statements by the Members of the Security Council at the meeting, held on

18 February 2008, convened some 24 hours upon the issuance of the declaration of inde-
pendence (UN doc. S/PV.5839, passim).

56

     that the two main organs with specific powers of binding decision
     act in harmony — though not, of course, in concert — and that each
     should perform its functions with respect to a situation or dispute,
     different aspects of which appear on the agenda of each, without
     prejudicing the exercise of the other’s powers” (Questions of Inter-
     pretation and Application of the 1971 Montreal Convention arising
     from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v.
     United Kingdom), Provisional Measures, Order of 14 April 1992,
     I.C.J. Reports 1992, p. 27 ; emphasis added).


  8. The majority’s answer given to the question put by the General
Assembly prejudices the determination, still to be made by the Security
Council, on the conformity vel non of the declaration with resolution 1244
and the international régime of territorial administration established
 hereunder.
  9. Therefore, in my view, only if the Court were asked by the Security
Council to provide its legal advice, would it have been proper for the
Court to reply.


                               THE QUESTION

   10. The question for the Court, approved by the General Assembly in
 ts resolution 63/3, reads as follows : “Is the unilateral declaration of inde-
pendence by the Provisional Institutions of Self-Government of Kosovo
 n accordance with international law ?” The question “is clearly formu-
 ated”, and “narrow and specific” (Advisory Opinion, para. 51). There
was, therefore, no need to “adjust” the question, if only for the outcome
sought.
   11. The majority, in its opinion, comes to the conclusion that
     “taking all factors together, the authors of the declaration of inde-
     pendence of 17 February 2008 did not act as one of the Provisional
     Institutions of Self-Government within the Constitutional Frame-
     work, but rather as persons who acted together in their capacity as
     representatives of the people of Kosovo outside the framework of
     the interim administration” (ibid., para. 109).
   12. This conclusion has no sound basis in the facts relating to the
adoption of the declaration, and is nothing more than a post hoc intel-
 ectual construct. The majority’s conclusion implies that all relevant
actors did not know correctly who adopted the declaration on 17 Febru-
ary 2008 in Pristina : Serbia, when it proposed the question ; other States
which were present in the General Assembly when it adopted resolu-
 ion 63/3 ; the Secretary-General of the United Nations and his Special
Representative ; and, most importantly, the Prime Minister of Kosovo

57

when he introduced the text of declaration at the special session of the
Assembly of Kosovo !
  13. The Foreign Minister of Serbia addressed a letter, dated 15 August
2008, to the Secretary-General of the United Nations, requesting the
 nclusion in the agenda of the Sixty-third Session of the General Assem-
bly of a supplementary item entitled “Request for an advisory opinion of
 he International Court of Justice on whether the unilateral declaration
of independence of Kosovo is in accordance with international law”. In
 he explanatory memorandum, attached to his letter, he opens with the
 ollowing paragraph :
        “The Provisional Institutions of Self-Government of Kosovo, a
     province of the Republic of Serbia under United Nations adminis-
     tration, pursuant to United Nations Security Council resolution 1244
     (1999), unilaterally declared independence on 17 February 2008.”
     (A/63/195, Enclosure ; emphasis added.)

   14. The letter was issued as an official document by the United Nations
Secretariat on 22 August 2008. The issue was considered and resolu-
 ion 63/3 was adopted by the General Assembly on 8 October 2008. The
Member States of the United Nations thus had some seven weeks to con-
sider the Serbian request and its explanatory memorandum. None of the
other 191 Member States took issue with the Serbian identification of
“the Provisional Institutions of Self-Government of Kosovo” as those
who adopted the declaration of independence on 17 February 2008.

   15. On 1 October 2008 the Permanent Representative of the United
Kingdom, which is well known for the highly competent and fine inter-
national legal service in its Foreign Office, wrote a letter to the President
of the General Assembly (A/63/461). With reference to agenda item 71,
“Request for an advisory opinion”, and to the draft resolution submitted
by Serbia (A/63/L.2), “[i]n order to assist in the consideration of this
 tem, the United Kingdom . . . submit[ted] a note of issues . . ., raising a
number of questions on which members of the General Assembly may
wish to reflect”. Nowhere in that Note of Issues is a doubt expressed that
 he declaration was adopted by the Provisional Institutions. Actually, the
Note of Issues first points out that

     “[t]he agenda item proposed by Serbia requests an advisory opinion
     on the question whether ‘the unilateral declaration of independence
     of Kosovo is in accordance with international law’ and then con-
     trasts it with the question formulated in the draft resolution, whether
     ‘the unilateral declaration of independence by the Provisional Insti-
     tutions of Self-Government of Kosovo [is] in accordance with inter-
     national law’”.
The Note expresses the view that

58

     “[i]t would be useful to know whether Serbia is seeking to focus on a
     narrower question about the competence of the Provisional Institu-
     tions of Self-Government of Kosovo, and, if so, how that question
     relates to Kosovo’s status at the present time” (A/63/461, p. 4,
     para. 7 ; emphasis added).
   There is thus no doubt that the Provisional Institutions of Self-
Government of Kosovo were, in October 2008, some eight months after
 he adoption of the declaration, considered by the United Kingdom as
 hose who adopted the declaration. Otherwise there would have been no
point in asking whether the request concerns “a narrower question about
 he competence of the Provisional Institutions”.
   16. The question to the Court was approved as contained in draft
resolution (A/63/L.2), i.e., specifically mentioning the Provisional Institu-
 ions of Self-Government. The draft was introduced in the General
Assembly by the Minister of Foreign Affairs of Serbia. He expressly men-
 ioned that “the provisional institutions of self-government . . . of Kosovo
and Metohija unilaterally declared independence” (A/63/PV.22, p. 1 ;
emphasis added). No delegation taking part in the debate contested that
 he declaration was adopted by the Provisional Institutions of Self-
Government. To the contrary, the United Kingdom’s Permanent Repre-
sentative said that “Kosovo’s Assembly declared Kosovo independent”
 ibid., p. 3 ; emphasis added). The United States delegate referred to
“the declaration of independence of Kosovo Provisional Institutions of
Self-Governance” (ibid., p. 5 ; emphasis added). The Permanent Repre-
sentative of France opened his statement with the following sentence :
“On 17 February 2008, the Assembly of Kosovo declared the inde-
pendence of the Republic of Kosovo.” (Ibid., p. 8 ; emphasis added.)
Finally, the General Assembly itself, in the second preambular paragraph
of its resolution 63/3, recalls “that on 17 February 2008 the Provisional
Institutions of Self-Government of Kosovo declared independence from
Serbia”.


  17. The Secretary-General of the United Nations announced the
 ollowing to the Security Council, when it met on 18 February 2008 to
consider the situation in Kosovo in light of the issuance of the declaration
of independence a day earlier :
       “Yesterday, my Special Representative for Kosovo informed
     me that the Assembly of Kosovo’s Provisional Institutions of Self-
     Government held a session during which it adopted a declaration of
     independence, which declares Kosovo an independent and sovereign
     State.” (S/PV.5839, p. 2 ; emphasis added.)
He stated the same in his very first report on UNMIK, submitted to the
Security Council after the declaration of independence was adopted,
nforming the Council that “[o]n 17 February, the Assembly of Kosovo

59

held a session during which it adopted a ‘declaration of independence’,
declaring Kosovo as an independent and sovereign State” (S/2008/211 ;
p. 1, para. 3 ; emphasis added) 3.
   18. Who could have better determined the capacity in which those
who adopted the declaration acted at that critical moment in Kosovo’s
history than its Prime Minister, in his solemn statement introducing the
 ext of the declaration and reading it to those assembled ? He said :


        “Today, the President of Kosovo and myself, as the Prime Min-
     ister of Kosovo, have officially requested [] the President of the
     Assembly, Mr. Krasniqi[,] to call for a special session with two
     agenda items.

       This invitation for a special session is extended in accordance with
     the Kosovo Constitutional Framework, whereby we present two items
     on the agenda :

     1. Declaration of Independence for Kosovo, and
     2. Presentation of Kosovo State symbols.” 4

   The President of the Kosovo Assembly was also of the view that he
was presiding over the Assembly meeting when he “invite[d] the Prime
Minister of Kosovo, Mr. Hashim Thaçi, to provide justification for the
request for the special and solemn Assembly session” 5.
   19. The majority had, at the end of the day, to concede that the Presi-
dent of the Kosovo Assembly and the Prime Minister of Kosovo “made
reference to the Assembly of Kosovo and the Constitutional Frame-
work” (Advisory Opinion, para. 104), while maintaining its intellectual
construct that the authors of the declaration “acted together in their
capacity as representatives of the people of Kosovo outside the frame-
work of the interim administration” (ibid., para. 109). The Members of
 he Assembly, are they not “representatives of the people of Kosovo” ?
The President of Kosovo, is he not the representative of the people of
Kosovo ? They met, as the Prime Minister stated, “in accordance with the
Kosovo Constitutional Framework” ; they thus wished to act in accord-
ance with that framework and not outside of it, as the majority asserts.


  3 The majority had to “accept” this statement of the Secretary-General, in his Report

rying to minimize its relevance, stating that it was just “the normal periodic report on
UNMIK activities . . . not intended as a legal analysis of the declaration or the capacity in
which those who adopted it had acted” (Advisory Opinion, para. 108).
  4 Written contribution of the Republic of Kosovo, 17 April 2009, Ann. 2 — Extra-

ordinary session of the Assembly of Kosovo held on 17 February 2008 (Transcript, p. 228 ;
 mphasis added).
  5 Ibid., p. 227 ; emphasis added.



60

   20. Although the majority engaged itself in the search for “the identity
of the authors of the declaration of independence” 6, finally “having
established [their] identity” (Advisory Opinion, para. 110), no such search
was needed, as their “identity” is well known and documented in the
procès-verbal of the special plenary session of the Assembly of Kosovo 7.
Nor was there any need to search for “the capacity” in which those who
adopted the declaration acted (ibid., para. 109). The President of the
Kosovo Assembly, who presided over its special session and conducted
 he vote on the declaration, announced the result in the following terms :


        “I state that with all votes ‘in favour’ of the present members,
      Members of the Assembly of Kosovo, today, on February 17, 2008
      have expressed their will and the will of the citizens of Kosovo, for
      Kosovo an independent, sovereign and democratic state.” 8

   Each of those who signed the declaration, in addition to the President
of Kosovo, its Prime Minister and the President of its Assembly, was
“invite[d]” to sign it in his/her capacity of either “the member of Kosovo
Assembly” or “the member of Chairmanship” of the Assembly 9. They
added their signatures below the declaration as members of the Kosovo
Assembly as verbis expressis confirmed on the original papyrus version
of the declaration, in the Albanian language 10. The assertion of
 he majority in the Advisory Opinion that “[n]owhere in the original
Albanian text of the declaration (which is the sole authentic text) is any
reference made to the declaration being the work of the Assembly of
Kosovo” (ibid., para. 107) is thus plainly incorrect, not enhancing the
credibility of the majority’s intellectual construct.
   21. The Assembly of Kosovo, consisting of its members, the President
of Kosovo and its Government, headed by the Prime Minister, consti-
 uted, on 17 February 2008, the Provisional Institutions of Self-Govern-
ment 11 of Kosovo, and they together issued the declaration. The question
was therefore correctly formulated in the request of the General Assem-
bly and there was no reason to “adjust” it and subsequently to modify
 he title itself of the case.


  6 See the title of Chapter IV, Sec. B. 2 (a) of the Advisory Opinion.
  7 See Transcript of the Special Plenary Session of the Assembly of Kosovo on the Decla-
 ation of Independence held on 17 February 2008, in : Written Contribution of the
Republic of Kosovo, 17 April 2009, Ann. 2, pp. 238-245.
  8 Ibid., p. 238 ; emphasis added.
  9 Ibid., pp. 239-245.
  10 See ibid., pp. 207 and 209 (the text in Albanian indicates : “Deputetët e Kuvendit të

Kosovës”, meaning “Deputies of the Kosovo Assembly”.
  11 See Chapter 9 of the Constitutional Framework for Provisional Self-Government.

The Advisory Opinion confirms that the Constitutional Framework was in force on
17 February 2008 (para. 91).

61

     LEGAL FRAMEWORK APPLICABLE TO KOSOVO AT THE MOMENT OF
                 ADOPTION OF THE DECLARATION
   22. The international legal régime in Kosovo has been governed since
10 June 1999 by resolution 1244 (1999), adopted by the Security Council
acting under Chapter VII of the Charter of the United Nations, and by
 he Constitutional Framework.
   Under resolution 1244 Kosovo has been placed under an international
 erritorial administration. As a result, although the Federal Republic of
Yugoslavia remained the territorial sovereign, it ceased to exercise effec-
 ive control in that territory 12.
   23. Security Council resolution 1244 did not displace the Federal
Republic of Yugoslavia’s title to the territory in question. To the con-
 rary, the resolution expressly states, in paragraph 10 of its preamble,
 hat the Security Council reaffirms “the commitment of all Member
States to the sovereignty and territorial integrity of the Federal Republic
of Yugoslavia and the other States of the region, as set out in the Hel-
sinki Final Act and annex 2” of the said resolution. The preamble, an
 ntegral part of resolution 1244, is central to ascertaining the context in
which the resolution was adopted and the intention of the Security Coun-
cil when adopting it. The preamble thus has to be taken into account
when interpreting the resolution.

   24. By establishing an international territorial administration over
Kosovo, which remained legally part of the FRY, the United Nations
assumed its responsibility for this territory.
   25. The Security Council, in its resolution 1244, decided that “a politi-
cal solution to the Kosovo crisis shall be based on the general principles
 n annex 1 and as further elaborated in the principles and other required
elements in annex 2” (operative para. 1). Both annexes refer to the prin-
ciples of sovereignty and territorial integrity of the Federal Republic of
Yugoslavia.
   26. When the Security Council authorized the Secretary-General to
establish an international civil presence in Kosovo in order to provide an
 nterim administration for Kosovo, under which the people of Kosovo
can enjoy substantial autonomy within the Federal Republic of Yugosla-
via (operative para. 10), it decided that the main responsibilities of this
 nternational civil presence would include :

— promoting the establishment, pending a final settlement, of substan-

  12 The Permanent Representative of the United Kingdom, during the debate of the

Security Council on Kosovo, held on 18 February 2008, the day following the adoption of
 he declaration of independence by Kosovo, said : “At the heart of today’s controversy is
a resolution adopted at this table in June 1999. In that resolution, the Council took an
unprecedented step : it effectively deprived Belgrade of the exercise of authority in Kos-
ovo.” (S/PV.5839, p. 12 ; emphasis added.)

62

     tial autonomy and self-government in Kosovo, taking full account of
     annex 2 and of the Rambouillet accords (para. 11 (a)) ;

— organizing and overseeing the development of provisional institutions
  for democratic and autonomous self-government pending a political
  settlement, including the holding of elections (para. 11 (c)) ;
— facilitating a political process designed to determine Kosovo’s future
  status, taking into account the Rambouillet accords (para. 11(e)) ;
— in a final stage, overseeing the transfer of authority from Kosovo’s
  provisional institutions to institutions established under a political
  settlement (para. 11 (f)).
   27. By deciding on the main responsibilities of the international civil-
 an presence, the Security Council has not abdicated on its overall respon-
sibility for the situation in Kosovo ; it has remained actively seised of the
matter (paragraph 21 of resolution 1244). The role of the Security Coun-
cil in respect of the final settlement issue has been preserved. The
Guiding Principles of the Contact Group for a Settlement of the Status
of Kosovo, which supported the recommendation of the Secretary-
General to the Security Council to launch a process to determine the future
status of Kosovo in accordance with Security Council resolution 1244,
are telling. They confirm that “[t]he Security Council will remain actively
seized of the matter. The final decision on the status of Kosovo should be
endorsed by the Security Council” 13.
   28. The notion of a “final settlement” cannot mean anything else than
 he resolution of the dispute between the parties (i.e., the Belgrade
authorities and the Pristina authorities), either by an agreement reached
between them or by a decision of an organ having competence to do so.
But the notion of a settlement is clearly incompatible with the unilateral
step-taking by one of the parties aiming at the resolution of the dispute
against the will of the other.
   It suffices to mention a few statements made by several States — par-
 icularly involved in Kosovo-related issues — in the Security Council.

  The United Kingdom condemned
     “unilateral statements on Kosovo’s final status from either side. We
     will not recognize any move to establish political arrangements for
     the whole or part of Kosovo, either unilaterally or in any arrange-
     ment that does not have the backing of the international commu-
     nity.” (S/PV.4742, p. 16, United Kingdom.)



  13 In French, “Le Conseil de sécurité demeurera activement saisi de la question et devra

approuver la décision finale sur le statut du Kosovo” ; see letter of 10 November 2005
addressed to the Secretary-General by the President of the Security Council, S/2005/709,
annex ; emphasis added.

63

   A few months later, the same government stated in the Security Coun-
cil that “[u]nilateral statements on status by any side seem to the United
Kingdom to be totally unacceptable” (S/PV.5017, p. 21). The French
Government stated in 2003 that “[n]o progress can be achieved in Kos-
ovo on the basis of unilateral action that is contrary to resolution 1244
 1999) or that flouts the authority of UNMIK and KFOR” (S/PV.4770,
p. 5). The German Permanent Representative was unequivocal when he
stated in 2003 :

        “The question of Kosovo’s final status will be addressed at the
     appropriate time and through the appropriate process. Only the
     Security Council has the power to assess the implementation of reso-
     lution 1244 (1999), and it has the final word in settling the status
     issue. No unilateral move or arrangement intended to predetermine
     Kosovo’s status — either for the whole or for parts of Kosovo —
     can be accepted.” (S/PV.4770, pp. 13-14 ; emphasis added.)

   A few weeks later, the same government expressed its view that “[c]on-
cerning the future status of Kosovo, the parties have to understand that
no unilateral act can change the status of Kosovo as laid down in Secu-
rity Council resolution 1244 (1999)” (S/PV.4809).

  29. The negotiations on determining Kosovo’s future status, led by the
Special Envoy of the Secretary-General, produced no agreement. The
Special Envoy reported that “[t]hroughout the process and on numerous
occasions, both parties have reaffirmed their categorical, diametrically
opposed positions : Belgrade demands Kosovo’s autonomy within Serbia,
while Pristina will accept nothing short of independence” 14. One may ask
whether the parties negotiated in good faith because, as this Court
observed, negotiating in good faith means that

     “the parties are under an obligation to enter into negotiations with a
     view to arriving at an agreement, and not merely to go through a
     formal process of negotiation . . . ; they are under an obligation so to
     conduct themselves that the negotiations are meaningful, which will
     not be the case when either of them insists upon its own position
     without contemplating any modification of it” (North Sea Continen-
     tal Shelf (Federal Republic of Germany/Denmark ; Federal Republic
     of Germany/Netherlands), Judgment, I.C.J. Reports 1969, p. 47,
     para. 85 ; recalled in Gabčíkovo-Nagymaros Project (Hungary/Slo-
     vakia), Judgment, I.C.J. Reports 1997, p. 78, para. 141, and in Pulp
     Mills on the River Uruguay (Argentina v. Uruguay), Judgment,
     I.C.J. Reports 2010 (I), p. 67, para. 146).

  14 Report of the Special Envoy of the Secretary-General on Kosovo’s future status,

S/2007/168, p. 2, para. 2 ; emphasis added.
64

   30. The Special Envoy, being himself convinced that “re-integration
 nto Serbia is not a viable option” and that “continued international
administration is not sustainable”, concluded that “independence with
 nternational supervision is the only viable option” 15. He therefore sub-
mitted “[his] Settlement proposal” and “urge[d] the Security Council to
endorse” it 16.
   31. The Ahtisaari settlement proposal was not endorsed by the Secu-
rity Council, the only United Nations organ competent to do it. Having
been divided on the Kosovo final status issue, the Security Council was
circumvented, again. The UK Permanent Representative openly stated in
 he General Assembly that “in co-ordination with many of the countries
most closely involved in stabilizing the Balkans, Kosovo’s Assembly
declared Kosovo independent on 17 February 2008” (United Nations
doc. A/63/PV.22, p. 3 ; emphasis added). The Kosovo declaration of
 ndependence has been a way to put, to the extent possible, into practice
 he unendorsed Ahtisaari plan 17.


   32. The declaration of independence was adopted by the Provi-
sional Institutions of Self-Government, “in co-ordination with
many of the countries most closely involved in stabilizing the Bal-


  15 United Nations doc. S/2007/168, pp. 3 and 4. It is to be noted why, in his view,

e-integration was not a viable option :
        “For the past eight years, Kosovo and Serbia have been governed in complete
     separation. The establishment of the United Nations Mission in Kosovo (UNMIK)
     pursuant to resolution 1244 (1999), and its assumption of all legislative, executive and
     judicial authority throughout Kosovo, has created a situation in which Serbia has not
     exercised any governing authority over Kosovo. This is a reality one cannot deny ; it
     is irreversible. A return of Serbian rule over Kosovo would not be acceptable to the
     overwhelming majority of the people of Kosovo. Belgrade could not regain its
     authority without provoking violent opposition. Autonomy of Kosovo within the
     borders of Serbia — however notional such autonomy may be — is simply not ten-
     able.” (P. 3, para. 7.)
The report mischaracterizes the adoption of resolution 1244 as unanimous (para. 15).
  16 Ibid., p. 5, para. 16.
  17 As one author who “acted as adviser to Kosovo in many, if not most, of the various

peace processes and negotiations” wrote :

       “The Declaration had been drafted in conjunction with, and checked by, key
     governments. It was phrased in a way as to have important legal implications for
     Kosovo. Employing the international legal notion of a ‘unilateral declaration’, it
     created legal obligations erga omnes. These are legal obligations that all other States are
     entitled to rely on and of which they can demand performance. In this sense, an attempt
     was made to replace the binding nature of a Chapter VII resolution of the Security
     Council imposing the limitations on Kosovo’s sovereignty foreseen in the Ahtisaari
     plan with a self-imposed limitation of sovereignty.” (Marc Weller, Contested State-
     hood, Kosovo’s Struggle for Independence, Oxford University Press, 2009, pp. viii
     and 231.)


65

kans” 18 at the moment when the Constitutional Framework was
applicable, as confirmed by the Advisory Opinion (para. 91). Under
 he Constitutional Framework, external relations were the exclusive
prerogative of the Special Representative (para. 106).
   On previous occasions the Special Representative has not hesitated, in
 he exercise of his supervisory role, to declare null and void a measure of
one of the Provisional Institutions which he considered to be beyond that
 nstitution’s powers (ultra vires). Thus, on 23 May 2002, the Special Rep-
 esentative of the Secretary-General declared “null and void” a resolution
adopted by the Assembly of Kosovo seeking to challenge the border agree-
ment signed in February 2001 between the FRY and the former Yugoslav
Republic of Macedonia. On 7 November 2002, the Assembly of Kosovo
adopted a resolution in reaction to a draft Constitutional Charter of Serbia
and Montenegro (United Nations dossier No. 186). On the same day, the
Special Representative of the Secretary-General declared this resolution to
have “no legal effect” (United Nations dossier No. 187). Moreover, in
February 2003, the Assembly of Kosovo was preparing a “Declaration on
Kosova — A Sovereign and Independent State” which, inter alia, would
have stated that “Kosova is declared a democratic, independent and sov-
ereign state” (United Nations dossier No. 188, 3 February 2003, para. 1).
The Principal Deputy Special Representative of the Secretary-General, on
behalf of the Special Representative of the Secretary-General, informed the
President of the Assembly of Kosovo that the formal consideration of that
matter by the Assembly “would be contrary to United Nations Security
Council resolution 1244 (1999), the Constitutional Framework for Provi-
 ional Self-Government in Kosovo and to the Provisional Rules of Pro-
cedure of the Assembly”. He further suggested that it would con-
 titute “[a]ction . . . [of the Assembly of Kosovo] beyond the scope of its
competencies” (United Nations dossier No. 189, 7 February 2003). In a
 imilar vein, in November 2005, the Assembly of Kosovo contemplated a
declaration of independence, but the Special Representative of the Secretary-
General indicated that such a declaration “would be in contravention to
 he UN Security Council resolution [1244] . . . and it therefore will not be
with any legal effect” (United Nations Interim Administration of Kos-
ovo, Press Briefing Notes, 16 November 2005, pp. 4 and 5).

   33. The above facts demonstrate that the Special Representative of the
Secretary-General, entrusted by the United Nations with the interim
administration of Kosovo, qualified a number of acts of the Assembly of
Kosovo between 2002 and 2005 as being incompatible with the Consti-
 utional Framework and, consequently, with Security Council resolu-
 ion 1244. These acts, whether they sought directly to declare the inde-


   18 That co-ordination, acknowledged by the United Kingdom Permanent Representa-

 ive (A/63/PV.22, p. 3), is demonstrated by the (almost) immediate recognition of Kos-
ovo’s independence by those States.

66

pendence of Kosovo or whether they fell short of it, were deemed to be
“beyond the scope of its [i.e., the Assembly’s] competencies” (United
Nations dossier No. 189, 7 February 2003), in other words ultra vires.

   34. The majority briefly mentions the above acts which were beyond
 he competencies of the Provisional Institutions of Self-Government under
 he Constitutional Framework (Advisory Opinion, para. 108). It attaches
“some significance” to “[t]he silence of the Special Representative of the
Secretary-General in the face of the declaration of independence on
17 February 2008” when it takes the view that this silence “suggests that
he did not consider that the declaration was an act of the Provisional
Institutions of Self-Government designed to take effect within the legal
order for the supervision of which he was responsible” (ibid.).
   But the Advisory Opinion provides no explanation why acts which
were considered as going beyond the competencies of the Provisional
Institutions in the period 2002-2005, would no longer have any such
character in 2008, despite the fact that provisions of the Constitutional
Framework on the competencies of these institutions have not been
amended and remained the same in February 2008 as they were in 2005.
   One is left with the impression that the Special Representative remained
silent this time as he knew well the effort to implement, to the extent pos-
sible, the unendorsed Ahtisaari plan through the declaration adopted by
Kosovo Assembly “in co-ordination with many of the countries most
closely involved in stabilizing the Balkans”.

   35. The Court, as the principal judicial organ of the United Nations
 Article 92 of the Charter), is supposed to uphold the respect for the rules
and mechanisms set in the Charter and the decisions adopted thereunder.
The legal régime governing the international territorial administration of
Kosovo by the United Nations remained, on 17 February 2008,
unchanged. What certainly evolved were the political situation and reali-
 ies in Kosovo. The majority deemed preferable to take into account these
political developments and realities 19, rather than the strict requirement
of respect for such rules, thus trespassing the limits of judicial restraint.


                                                             (Signed) Peter TOMKA.




   19 “The declaration of independence of 17 February 2008 must be considered within the

 actual context which led to its adoption” (Advisory Opinion, see para. 57 ; emphasis
added), as if this factual context was determinative in drawing legal conclusions. Simi-
 arly, the majority states that “the declaration of independence must be seen in its larger
 ontext, taking into account the events preceding its adoption, notably relating to the
 o-called ‘final status process’” (ibid., para. 104 ; emphasis added), as if such context trans-
 ormed the Assembly as one of the Provisional Institutions into something else.

67

